*287
Judgment affirmed.

1. The court erred in admitting in evidence the entry of levy on the property on the tax fi. fa., and the fi. fa., over his objection that the levy was uncertain, indefinite, void, vague, illegal and not specific as to the property levied upon. The levy was, “Levied the within fi. fa. on the west half of city lot number 79, on the cornet of Broad street in the city of Albany, Ga., March 5,1879.”
2. The court erred in refusing the motion made by defendant’s counsel to amend the answer, averring and setting up the equities of defendant in having paid on the purchase the fi. fa. of the Augusta Insurance & Banking Company after the tax sale. It appeared in evidence that at the time of the tax sale Morgan had made a contract of purchase and had paid part of the purchase money, and that after the tax sale he took up the fi.fa. of the Augusta Insurance & Banking Company, which was a lien upon the property and older than the tax fi. fa.
8. The court erred in holding that Morgan at the time of the tax sale had a salable interest in the property for tax due thereon, the largest part of the purchase money having been paid, and that the subsequent payment of the balance of the purchase money inured to the benefit of the purchaser at the tax sale.
4. The court directed a verdict for plaintiff, without submitting the case to the jury for consideration.
The tax deed was properly witnessed and recorded, and recited that the land was offered in parcels and no bids made until it was. all offered.
H. Morgan and O. B. Wooten, for plaintiff in error.
D. H. Pope, contra.